Citation Nr: 1636940	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  04-05 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for gout. 

2.  Entitlement to service connection for necrosis, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for osteoarthritis, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability. 

5.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability. 

6.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to a service-connected disability. 

7.  Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected disability. 

8.  Entitlement to service connection for a bilateral foot disorder, claimed as sesamoiditis. 

9.  Entitlement to an initial evaluation beyond 30 percent for left foot peripheral neuropathy and degenerative joint disease of the first metarsophangeal joint with irregularity along the articular surface of the second distal metarsal joint and metartarsalgia secondary to frostbite. 

10.  Entitlement to an initial evaluation beyond 30 percent for right foot peripheral neuropathy and degenerative joint disease of the first metarsophangeal joint with irregularity along the articular surface of the second distal metarsal joint and metartarsalgia secondary to frostbite.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to October 1971.  In February 2012, the Veteran died.  The Appellant is his surviving spouse.  Following the Veteran's death, the Appellant requested to be substituted as the claimant for these claims.  38 U.S.C.A. § 5121A (West 2014).  In a February 2014 memorandum, the RO found that the Appellant could be properly substituted as the claimant for the claims currently on appeal.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2003, April 2004, February 2005, and September 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In November 2005, the Veteran was afforded his requested hearing before a Decision Review Officer (DRO) at the local RO.  A copy of the hearing transcript has been associated with the claims file.

In June 2009, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for the Veteran to be scheduled for his requested Board hearing.  Upon remand, in a September 2010 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a Board hearing.  Thus, the Veteran's prior hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).  The appeal has now been returned to the Board for appellate disposition. 

In a May 2015 statement, the Appellant elected to be pro se (unrepresented) in her appeals currently before the Board.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

With the exception of the initial rating claims, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a September 2010 statement, prior to the promulgation of a decision in the appeal and prior to the Veteran's death, the Veteran's representative requested a withdrawal of the appeal of the claim concerning entitlement to an initial evaluation beyond 30 percent for left foot peripheral neuropathy and degenerative joint disease of the first metarsophangeal joint with irregularity along the articular surface of the second distal metarsal joint and metartarsalgia secondary to frostbite.

2.  In a September 2010 statement, prior to the promulgation of a decision in the appeal and prior to the Veteran's death, the Veteran's representative requested a withdrawal of the appeal of the claim concerning entitlement to an initial evaluation beyond 30 percent for right foot peripheral neuropathy and degenerative joint disease of the first metarsophangeal joint with irregularity along the articular surface of the second distal metarsal joint and metartarsalgia secondary to frostbite.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal concerning the issue of entitlement to an initial evaluation beyond 30 percent for left foot peripheral neuropathy and degenerative joint disease of the first metarsophangeal joint with irregularity along the articular surface of the second distal metarsal joint and metartarsalgia secondary to frostbite have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for the withdrawal of a Substantive Appeal concerning the issue of entitlement to an initial evaluation beyond 30 percent for right foot peripheral neuropathy and degenerative joint disease of the first metarsophangeal joint with irregularity along the articular surface of the second distal metarsal joint and metartarsalgia secondary to frostbite have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, in a September 2010 statement, prior to the promulgation of a decision in the appeal and prior to the Veteran's death, the Veteran's representative requested a withdrawal of the issues of entitlement to an initial evaluation beyond 30 percent for left foot peripheral neuropathy and degenerative joint disease of the first metarsophangeal joint with irregularity along the articular surface of the second distal metarsal joint and metartarsalgia secondary to frostbite and entitlement to an initial evaluation beyond 30 percent for right foot peripheral neuropathy and degenerative joint disease of the first metarsophangeal joint with irregularity along the articular surface of the second distal metarsal joint and metartarsalgia secondary to frostbite.  Therefore, the Veteran has withdrawn the appeals of these issues and, hence, there remain no allegations of errors of fact or law for appellate consideration regarding these issues.  Accordingly, the Board does not have jurisdiction to review the appeals of these issues and they are dismissed.





	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to an initial evaluation beyond 30 percent for left foot peripheral neuropathy and degenerative joint disease of the first metarsophangeal joint with irregularity along the articular surface of the second distal metarsal joint and metartarsalgia secondary to frostbite is dismissed.

The claim of entitlement to an initial evaluation beyond 30 percent for right foot peripheral neuropathy and degenerative joint disease of the first metarsophangeal joint with irregularity along the articular surface of the second distal metarsal joint and metartarsalgia secondary to frostbite is dismissed.


REMAND

Following the most recent readjudication of the service connection claims in the March 2011 Supplemental Statement of the Case (SSOC), additional pertinent VA treatment records and VA examinations were added to the Veteran's Virtual VA paperless claims file.  This evidence is relevant to the service connection claims currently on appeal and has not been reviewed by the AOJ.  Thus, the Board sent the Appellant a letter asking her whether she waived her right to have the AOJ consider this additional evidence in the first instance.  In August 2016, the Appellant responded with a letter stating that she wanted the claims remanded back to the AOJ for review of the additional evidence.  Thus, the Board is remanding the service connection claims for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2015); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).


Accordingly, the case is REMANDED for the following action:

Readjudicate the Appellant's service connection claims currently on appeal, in light of the recent VA examinations and VA treatment records added to the Veteran's Virtual VA paperless claims file.  If any claims remain denied, issue to the Appellant a SSOC.  Afford her the appropriate period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


